Citation Nr: 0008462	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of left eye trauma.

2.  Whether the veteran timely appealed the denial of service 
connection for post-traumatic osteoarthritis of the thoracic 
spine, hips, and ankles.

(A claim of entitlement to waiver of recovery of an 
overpayment of disability compensation benefits in the amount 
of $3,170 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
August 1966.  

This matter arises from various rating decisions rendered 
since January 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied the 
benefits now sought on appeal.  For reasons stated in greater 
detail below, the Board construes the issues to be those 
cited on the cover page of this decision.  


FINDINGS OF FACT

1.  In October 1968, the RO denied the veteran service 
connection for residuals of injury to the left eye; the 
veteran was notified of that decision by letter dated 
October 23, 1968, but did not appeal. 

2.  Additional evidence submitted since the RO's October 1968 
denial consists of reports of the veteran's private and VA 
medical treatment and examinations since 1970, as well as 
testimony given by the veteran at a personal hearing.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The RO's October 1968 decision that denied service 
connection for residuals of trauma to the veteran's left eye 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.1103 (1999).

2.  The evidence received subsequent to the RO's October 1968 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for residuals of left eye 
trauma is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claim of entitlement to service 
connection for residuals of left eye trauma in October 1968.  
At that time, the RO determined that although the veteran had 
sustained injury to his left eye in the form of hemorrhaging 
in the vitreous as the result of trauma, that disorder 
resolved without any further sequelae.  Neither the veteran's 
service medical records nor the report of a special VA eye 
examination conducted in February 1967 reflected any residual 
injury.  Although mildly impaired vision in the left eye was 
observed, no organic ocular pathology was apparent.  Nor was 
any scar visible.  The veteran did not appeal that 
determination, and the RO's October 1968 denial became final 
accordingly.  See 38 U.S.C.A. § 7105(b).  However, a claim 
that is the subject of a prior final decision may 
nevertheless be reopened upon presentation of "new and 
material" evidence.  See 38 U.S.C.A. § 5108.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 

has been received as contemplated by 38 C.F.R. § 3.156(a).  
"New and material" 
evidence is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the claim, the VA must 
determine whether the claim is well grounded as contemplated 
by 38 U.S.C.A. § 5107(a).  Finally, if the claim is found to 
be well grounded, its merits will be evaluated only after 
insuring that the duty to assist pursuant to 38 U.S.C.A. 
§ 5107 has been met.  Among the elements necessary to a grant 
of service connection for a given disability is a nexus 
between an inservice injury and the currently diagnosed 
disability; this must be established by medical evidence.  
See Epps v. Gober, 126 F.3d 1464 (1997).  It is within the 
foregoing context that the evidence submitted subsequent to 
the RO's October 1968 denial must be evaluated.  

The veteran has submitted a variety of evidence since the RO 
entered its October 1968 denial of service connection for a 
left eye disability.  This includes records of his VA and 
private medical treatment and examination since 1970.  Also 
of record are various statements submitted by the veteran, as 
well as sworn testimony given by him at a personal hearing 
conducted at the RO in March 1996.  In the aggregate, this 
evidence reflects treatment for the veteran's eyes since 
October 1993.  Although various private and VA physicians 
have examined the veteran's eyes since then and have alluded 
to injury to the veteran's eye in 1964, none has linked 
current findings to that injury.  Instead, a history of 
complaints of double vision beginning in either 1992 or 1993 
is indicated.  The remainder of the evidence of record is 
consistent in this regard.  Nothing of record tends to relate 
the veteran's current left eye problems to his military 
service.  See 38 C.F.R. § 3.303; See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The only information of record 
that would tend to establish such a relationship is contained 
in the testimony 

offered by the veteran.  However, in this regard, the veteran 
is a layman, and is not qualified to render medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
medical evidence of a nexus between the disability claimed 
and the veteran's military service, the evidence submitted 
subsequent to the RO's October 1968 decision is not new and 
material as contemplated by 38 C.F.R. § 3.156(a).  Either by 
itself, or in conjunction with the evidence previously 
assembled, the evidence submitted since the RO's October 1968 
denial is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  As such, the 
evidence submitted is not sufficient to reopen the veteran's 
claim of entitlement to service connection for residuals of a 
left eye injury.  See 38 U.S.C.A. § 5108. 


ORDER

Because new and material evidence has not been submitted, the 
claim of entitlement to service connection for residuals of a 
left eye injury is denied.  


REMAND

Whether the veteran timely appealed the RO's denial of 
service connection for post-traumatic osteoarthritis of the 
thoracic spine, hips, and ankles is a question that is not 
ready for appellate disposition for the reasons that follow.

The RO denied the veteran service connection for 
post-traumatic osteoarthritis of the thoracic spine, hips, 
and ankles by rating decision dated in March 1997.  The 
veteran was notified of that determination by letter dated 
April 2, 1997.  He was also informed of his appellate rights 
at that time.  The veteran then submitted a notice of 
disagreement in July 1997.  In response, the RO issued him a 
statement of the case in January 1998.  Nothing further 
regarding these matters was offered by the veteran or his 
representative until June 10, 1999.  

Pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. 
§ 20.302(b) (1999), after an appellant has received a 
statement of the case, he or she must file a substantive 
appeal within 60 days from the date the statement of the case 
is mailed or within the 
remainder of the one-year period from the date the 
notification of the decision was 
mailed, whichever period ends later.  The time period may be 
extended for a reasonable period upon request and for good 
cause shown.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  
The Board has the authority to adjudicate or address in the 
first instance the question of timeliness of a substantive 
appeal, and it may dismiss an appeal in the absence of a 
timely filed substantive appeal.  Id.  Under such 
circumstances, however, the claimant should first be afforded 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99 (August 18, 1999).  

In view of the foregoing, the issue of the timeliness of the 
veteran's appeal regarding the denial of service connection 
for post-traumatic osteoarthritis of the thoracic spine, 
hips, and ankles is deferred, and REMANDED to the RO for 
actions as follows:

The RO should notify the veteran and his 
representative that they have 60 days 
from the date that the RO's notification 
is mailed to present written argument, to 
present additional evidence relevant to 
jurisdiction, or to request a hearing to 
present oral argument on the question of 
the timeliness of the appeal at issue.

Regardless of whether the veteran and his representative 
respond, the case should be returned to the Board for further 
appellate disposition.  By this REMAND, the Board intimates 
no opinion regarding the final disposition of the claim.  If 
no response is received from the veteran and his 
representative by the end of the 60-day response period, the 
Board will assume that no argument or evidence is to 

be submitted, and that a hearing is not being requested.  
Once the Board has decided the issue of the timeliness of the 
veteran's appeal regarding the aforementioned issues, both he 
and his representative will be notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


Error! Not a valid link


- 3 -



- 6 -


